Name: Commission Implementing Decision (EU) 2016/2330 of 9 December 2016 adopting a sixth update of the list of sites of Community importance for the Macaronesian biogeographical region (notified under document C(2016) 8183)
 Type: Decision_IMPL
 Subject Matter: regions of EU Member States;  natural environment;  environmental policy
 Date Published: 2016-12-23

 23.12.2016 EN Official Journal of the European Union L 353/94 COMMISSION IMPLEMENTING DECISION (EU) 2016/2330 of 9 December 2016 adopting a sixth update of the list of sites of Community importance for the Macaronesian biogeographical region (notified under document C(2016) 8183) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Macaronesian biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises the archipelagos of the Azores and Madeira (Portugal) and the Canary Islands (Spain) in the Atlantic Ocean, as specified in the biogeographical map approved on 20 April 2005 by the committee set up by Article 20 of that Directive (the Habitats Committee). (2) The initial list of sites of Community importance for the Macaronesian biogeographical region, within the meaning of Directive 92/43/EEC, was adopted by Commission Decision 2002/11/EC (2). That list was last updated by Commission Implementing Decision (EU) 2015/2372 (3). (3) The sites included in the list of sites of Community importance for the Macaronesian biogeographical region form part of the Natura 2000 network which is an essential element of the protection of biodiversity in the Union. In order to make further progress in the actual establishment of the Natura 2000 network and in the context of a dynamic adaptation of that network, the lists of sites of Community importance are reviewed regularly. (4) Between 16 January 2015 and 31 January 2016 Member States have proposed additional sites of Community importance for the Macaronesian biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. Member States have also submitted changes in the site-related information contained in the list of sites of Community importance for the Macaronesian biogeographical region. (5) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, an updated list of sites selected as sites of Community importance for the Macaronesian biogeographical region should be adopted. Articles 4(4) and 6(1) of Directive 92/43/EEC apply to the newly included sites. (6) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance undertaken in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Union level was carried out using the best available information at the time. (7) Certain Member States have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. Furthermore, knowledge of the existence and distribution of some of the natural habitat types listed in Annex I and some of the species listed in Annex II to Directive 92/43/EEC remains incomplete. For those habitat types and species it can therefore not be concluded that the Natura 2000 network is complete. (8) In the interests of clarity and transparency, Implementing Decision (EU) 2015/2372 should be repealed. (9) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The sixth update of the list of sites of Community importance for the Macaronesian biogeographical region as set out in the Annex is adopted. Article 2 Implementing Decision (EU) 2015/2372 is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 9 December 2016. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) Commission Decision 2002/11/EC of 28 December 2001 adopting the list of sites of Community importance for the Macaronesian biogeographical region, pursuant to Council Directive 92/43/EEC (OJ L 5, 9.1.2002, p. 16). (3) Commission Implementing Decision (EU) 2015/2372 of 26 November 2015 adopting a fifth update of the list of sites of Community importance for the Macaronesian biogeographical region (OJ L 338, 23.12.2015, p. 677). ANNEX Sixth update of the list of sites of Community importance for the Macaronesian biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Spain and Portugal. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude ES0000041 Ojeda, Inagua y Pajonales * 3 527,6 -15,6985 27,9438 ES0000043 Caldera de Taburiente * 4 354,7 -17,8668 28,7215 ES0000044 Garajonay * 3 785,4 -17,2481 28,1306 ES0000096 Pozo Negro * 9 995 -13,9505 28,2868 ES0000102 GaroÃ © * 1 124 -17,94482 27,797 ES0000108 Los Ã rganos * 149,7 -17,26805 28,2132 ES0000111 Tamadaba * 7 448,7 -15,72664 28,0343 ES0000112 Juncalillo del Sur 186,3 -15,47867 27,7971 ES0000113 Macizo de Tauro * 1 244,1 -15,7043 27,8774 ES0000141 Parque Nacional de Timanfaya 5 180,7 -13,78003 29,0141 ES7010002 Barranco Oscuro * 33,4 -15,59283 28,0649 ES7010003 El Brezal * 109,1 -15,60015 28,1135 ES7010004 Azuaje * 456,3 -15,565 28,0816 ES7010005 Los Tilos de Moya * 89 -15,59407 28,0873 ES7010006 Los Marteles * 2 803,7 -15,52273 27,9521 ES7010007 Las Dunas de Maspalomas * 360 -15,58285 27,7428 ES7010008 GÃ ¼igÃ ¼Ã ­ * 2 897,7 -15,81301 27,9519 ES7010010 Pilancones * 5 781,6 -15,61747 27,8709 ES7010011 Amagro * 487,6 -15,67927 28,1316 ES7010012 Bandama * 592,9 -15,45776 28,0292 ES7010014 Cueva de Lobos * 7 612,77 -14,2654 28,289 ES7010016 Ã rea marina de La Isleta * 8 562,092 -15,3814 28,1833 ES7010017 Franja marina de MogÃ ¡n * 29 993,086 -15,7585 27,7766 ES7010018 Riscos de Tirajana * 749,6 -15,57267 27,949 ES7010019 Roque de Nublo * 446,4 -15,61391 27,9676 ES7010020 Sebadales de La Graciosa * 1 191,995 -13,5018 29,2228 ES7010021 Sebadales de Guasimeta * 1 276,054 -13,5905 28,9323 ES7010022 Sebadales de Corralejo * 1 946,691 -13,8256 28,7087 ES7010023 MalpaÃ ­s de la Arena 849,8 -13,93194 28,6346 ES7010024 Vega de RÃ ­o Palmas * 365,7 -14,08512 28,3982 ES7010025 Fataga * 2 725,9 -15,5734 27,8608 ES7010027 JinÃ ¡mar * 30,7 -15,39996 28,0327 ES7010028 Tufia * 51,3 -15,38194 27,9599 ES7010031 Islote de Lobos * 452,7 -13,82162 28,7501 ES7010032 Corralejo * 2 689,3 -13,84671 28,6796 ES7010033 JandÃ ­a * 14 972,5 -14,33852 28,116 ES7010034 MontaÃ ±a CardÃ ³n * 1 233,6 -14,1599 28,256 ES7010035 Playa de Sotavento de JandÃ ­a * 5 461,114 -14,1949 28,1673 ES7010036 Punta del MÃ ¡rmol * 29,9 -15,61535 28,1499 ES7010037 BahÃ ­a del Confital * 634,273 -15,4421 28,1378 ES7010038 Barranco de La Virgen * 559,4 -15,59 28,0478 ES7010039 El Nublo II * 13 956 -15,66796 27,965 ES7010040 Hoya del Gamonal * 627,3 -15,56447 27,9737 ES7010041 Barranco de Guayadeque * 709,4 -15,48573 27,9327 ES7010042 La Playa del Matorral * 95,58 -14,32957 28,0489 ES7010044 Los Islotes 151,2 -13,53283 29,2979 ES7010045 ArchipiÃ ©lago Chinijo * 8 865,3 -13,53377 29,2041 ES7010046 Los Volcanes * 9 986,1 -13,75002 29,0062 ES7010047 La Corona * 2 602,4 -13,44876 29,1814 ES7010048 BahÃ ­a de Gando * 477,765 -15,3742 27,9228 ES7010049 Arinaga * 92,4 -15,39188 27,8683 ES7010052 Punta de la Sal * 136 -15,39018 27,8783 ES7010053 Playa del CabrÃ ³n * 956,203 -15,3804 27,8545 ES7010054 Los Jameos 234,79 -13,42591 29,1518 ES7010055 Amurga * 5 341,2 -15,54218 27,8277 ES7010056 Sebadales de Playa del InglÃ ©s * 2 721,58 -15,5526 27,7463 ES7010062 Betancuria * 3 328,8 -14,06585 28,3905 ES7010063 Nublo * 7 107,5 -15,77399 27,8937 ES7010064 Ancones-Sice 223,3 -14,06631 28,3367 ES7010065 MalpaÃ ­s del Cuchillo 55,4 -13,64926 29,1084 ES7010066 Costa de Sardina del Norte * 1 426,555 -15,7073 28,154 ES7011001 Los Risquetes 9,1 -13,65972 29,112 ES7011002 Cagafrecho * 633,173 -13,6631 28,9134 ES7011003 Pino Santo * 1 564,8 -15,50053 28,0602 ES7011004 Macizo de Tauro II 5 117,6 -15,6878 27,8285 ES7011005 Sebadales de GÃ ¼igÃ ¼Ã ­ * 7 219,745 -15,872 27,9528 ES7020001 MencÃ ¡fete * 454,6 -18,0918 27,7391 ES7020002 Roques de Salmor 3,5 -17,99544 27,8233 ES7020003 Tibataje * 592,7 -17,98513 27,7938 ES7020004 Risco de Las Playas * 966,9 -17,96308 27,7128 ES7020006 Timijiraque * 375,1 -17,91941 27,7754 ES7020008 Pinar de GarafÃ ­a * 1 027,5 -17,87548 28,7803 ES7020009 GuelguÃ ©n * 1 062,4 -17,87002 28,8262 ES7020010 Las Nieves * 5 114,6 -17,8111 28,7454 ES7020011 Cumbre Vieja * 7 522,1 -17,83994 28,5816 ES7020012 MontaÃ ±a de Azufre 75,8 -17,77179 28,5613 ES7020014 Risco de la ConcepciÃ ³n * 65,7 -17,77542 28,676 ES7020015 Costa de HiscaguÃ ¡n * 249,9 -17,98323 28,7976 ES7020016 Barranco del Jorado 98,2 -17,96078 28,7031 ES7020017 Franja marina Teno-Rasca * 69 489,681 -16,8918 28,1932 ES7020018 Tubo volcÃ ¡nico de Todoque 1,7 -17,89252 28,6024 ES7020020 Tablado * 223,6 -17,88241 28,8154 ES7020021 Barranco de las Angustias * 1 699 -17,90936 28,6909 ES7020022 Tamanca * 2 073,1 -17,87238 28,5459 ES7020024 Juan Mayor * 28,3 -17,78277 28,6849 ES7020025 Barranco del Agua * 74,2 -17,75004 28,7245 ES7020026 La Caldereta * 18 -18,01425 27,742 ES7020028 Benchijigua * 483,2 -17,22132 28,0987 ES7020029 Puntallana * 285,7 -17,11531 28,1275 ES7020030 Majona * 1 975,7 -17,16044 28,1439 ES7020032 Roque Cano * 57,1 -17,25764 28,1826 ES7020033 Roque Blanco * 29,8 -17,24561 28,1661 ES7020034 La Fortaleza * 53,1 -17,27539 28,0996 ES7020035 Barranco del Cabrito * 1 160,4 -17,15953 28,0819 ES7020037 Lomo del CarretÃ ³n * 248,5 -17,3175 28,1464 ES7020039 Orone * 1 706,6 -17,26804 28,0783 ES7020041 Charco del Conde 9,2 -17,33776 28,0862 ES7020042 Charco de Cieno * 5,2 -17,34747 28,098 ES7020043 Parque Nacional del Teide * 18 993,1 -16,61811 28,2647 ES7020044 Ijuana * 901,8 -16,1381 28,5563 ES7020045 Pijaral * 295,7 -16,18258 28,5611 ES7020046 Los Roques de Anaga * 9,8 -16,15854 28,5966 ES7020047 Pinoleris * 178,4 -16,48957 28,3863 ES7020048 MalpaÃ ­s de GÃ ¼Ã ­mar * 286 -16,37093 28,3094 ES7020049 MontaÃ ±a Roja * 163,96 -16,54801 28,0325 ES7020050 MalpaÃ ­s de la Rasca 312,7 -16,69202 28,0113 ES7020051 Barranco del Infierno * 1 824,1 -16,70818 28,1208 ES7020052 Chinyero * 2 380 -16,77542 28,3126 ES7020053 Las Palomas * 582,7 -16,4587 28,401 ES7020054 Corona Forestal * 41 067,7 -16,59861 28,271 ES7020055 Barranco de Fasnia y GÃ ¼Ã ­mar * 151,1 -16,44492 28,2545 ES7020056 MontaÃ ±a Centinela 130,7 -16,45656 28,155 ES7020057 Mar de Las Calmas * 9 898,429 -18,0544 27,6587 ES7020058 MontaÃ ±as de Ifara y Los Riscos 284,9 -16,53194 28,0853 ES7020061 Roque de Jama * 92,5 -16,64428 28,0907 ES7020064 Los Sables * 3,1 -17,91944 28,8074 ES7020065 MontaÃ ±a de Tejina * 167,7 -16,75361 28,19 ES7020066 Roque de Garachico 3,04 -16,76254 28,3796 ES7020068 La Rambla de Castro * 45 -16,58544 28,3992 ES7020069 Las Lagunetas * 3 568,3 -16,41844 28,4186 ES7020070 Barranco de Erques * 262,7 -16,7701 28,1642 ES7020071 MontaÃ ±a de la Centinela * 15 -17,76739 28,6115 ES7020072 MontaÃ ±a de la BreÃ ±a * 26,1 -17,78116 28,6335 ES7020073 Los Acantilados de la Culata * 440,9 -16,75058 28,3667 ES7020074 Los Campeches, Tigaiga y Ruiz * 543,5 -16,61375 28,3717 ES7020075 La Resbala * 590,6 -16,48761 28,3845 ES7020076 Riscos de Bajamar * 26 -17,77042 28,6647 ES7020077 Acantilado de la Hondura 32,5 -16,42212 28,2066 ES7020078 Tabaibal del PorÃ ­s 47,5 -16,42935 28,1771 ES7020081 InteriÃ ¡n * 100,2 -16,79581 28,3636 ES7020082 Barranco de Ruiz * 95,3 -16,62575 28,383 ES7020084 Barlovento, GarafÃ ­a, El Paso y Tijarafe * 5 561,7 -17,8926 28,7605 ES7020085 El Paso y Santa Cruz de La Palma * 1 390,5 -17,85444 28,6726 ES7020086 Santa Cruz de La Palma * 216 -17,81665 28,6883 ES7020087 BreÃ ±a Alta * 60,8 -17,81898 28,6225 ES7020088 Sabinar de Puntallana * 14,1 -17,73651 28,7376 ES7020089 Sabinar de La Galga * 81 -17,76323 28,7721 ES7020090 Monteverde de Don Pedro-Juan Adalid * 483,1 -17,91104 28,8299 ES7020091 Monteverde de Gallegos-Franceses * 1 408,6 -17,84063 28,8115 ES7020092 Monteverde de Lomo Grande * 494,9 -17,79362 28,7819 ES7020093 Monteverde de Barranco Seco-Barranco del Agua * 1 939,1 -17,78193 28,7302 ES7020094 Monteverde de BreÃ ±a Alta * 823,2 -17,81132 28,6726 ES7020095 Anaga * 10 340,6 -16,23801 28,5379 ES7020096 Teno * 6 119,7 -16,84855 28,3176 ES7020097 Teselinde-Cabecera de Vallehermoso * 2 340,9 -17,27602 28,1791 ES7020098 MontaÃ ±a del Cepo * 1 162 -17,22796 28,1925 ES7020099 Frontera * 8 807,4 -18,0584 27,7172 ES7020100 Cueva del Viento * 137,7 -16,70092 28,3437 ES7020101 Laderas de Enchereda * 682,6 -17,19086 28,1509 ES7020102 Barranco de Charco Hondo * 392,4 -17,25167 28,0671 ES7020103 Barranco de Argaga * 187,1 -17,32061 28,086 ES7020104 Valle Alto de Valle Gran Rey * 706,8 -17,31237 28,1162 ES7020105 Barranco del Ã guila * 164,4 -17,1245 28,1374 ES7020106 Cabecera Barranco de Aguajilva * 140,3 -17,17719 28,126 ES7020107 Cuenca de Benchijigua-Guarimiar * 1 341,4 -17,2193 28,0726 ES7020108 Taguluche * 139,5 -17,33239 28,1372 ES7020109 Barrancos del Cedro y Liria * 584,18 -17,2093 28,1557 ES7020110 Barranco de NiÃ ¡gara * 38,7 -16,76649 28,1931 ES7020111 Barranco de Orchilla * 18,4 -16,60914 28,1115 ES7020112 Barranco de las Hiedras-El Cedro * 166,4 -16,50081 28,1915 ES7020113 Acantilado costero de Los Perros * 65,9 -16,69844 28,3875 ES7020114 Riscos de Lara * 103,4 -16,82 28,2536 ES7020115 Laderas de ChÃ ­o * 197,1 -16,79718 28,2513 ES7020116 Sebadales del sur de Tenerife * 2 692,677 -16,5868 28,0209 ES7020117 Cueva marina de San Juan 0,777 -16,8069 28,1729 ES7020118 Barranco de Icor * 36,5 -16,46735 28,2144 ES7020119 Lomo de Las Eras 1,7 -16,42502 28,1986 ES7020120 Sebadal de San AndrÃ ©s * 582,794 -16,1901 28,496 ES7020121 Barranco Madre del Agua * 9,8 -16,48027 28,2144 ES7020122 Franja marina de Fuencaliente * 7 055,246 -17,8979 28,5356 ES7020123 Franja marina Santiago-Valle Gran Rey * 13 139,089 -17,2938 28,027 ES7020124 Costa de GarafÃ ­a * 3 475,355 -17,8883 28,8501 ES7020125 Costa de los Ã rganos * 1 161,356 -17,293 28,2107 ES7020126 Costa de San Juan de la Rambla * 1 602,908 -16,6354 28,4063 ES7020127 Risco de la MÃ ©rica * 38,3 -17,34271 28,1024 ES7020128 Sebadales de Antequera * 272,616 -16,1341 28,5261 ES7020129 PiÃ ±a de mar de Granadilla 0,93 -16,50675 28,0737 ESZZ15001 Banco de la ConcepciÃ ³n * 610 067,1348 -12,6785 30,0074 ESZZ15002 Espacio marino del oriente y sur de Lanzarote-Fuerteventura * 1 432 842,48 -14,0695 28,0046 PTCOR0001 Costa e CaldeirÃ £o  Ilha do Corvo * 975,15 -31,1 39,7 PTDES0001 Ilhas Desertas * 11 457 -16,4916 32,5 PTFAI0004 Caldeira e Capelinhos  Ilha do Faial * 2 086,21 -28,75 38,5833 PTFAI0005 Monte da Guia  Ilha do Faial * 383,16 -28,6225 38,5208 PTFAI0006 Ponta do Varadouro  Ilha do Faial * 17,61 -28,7833 38,5667 PTFAI0007 Morro de Castelo Branco  Ilha do Faial * 126,42 -28,7542 38,5225 PTFLO0002 Zona Central  Morro Alto  Ilha das Flores * 2 938,89 -31,2167 39,45 PTFLO0003 Costa Nordeste  Ilha das Flores * 1 254,01 -31,1667 39,5 PTGRA0015 IlhÃ ©u de Baixo  Restinga Ilha Graciosa * 243,67 -27,95 39,0139 PTGRA0016 Ponta Branca  Ilha Graciosa * 68,64 -28,0397 39,0314 PTJOR0013 Ponta dos Rosais  Ilha de S. Jorge * 307,07 -28,31 38,7533 PTJOR0014 Costa NE e Ponta do Topo  Ilha de S. Jorge * 3 965,08 -27,85 38,5833 PTMAD0001 Laurissilva da Madeira * 15 462 -17,0347 32,7855 PTMAD0002 MaciÃ §o Montanhoso Central da Ilha da Madeira * 6 224,31 -16,9241 32,7316 PTMAD0003 Ponta de S. LourenÃ §o * 3 182,38 -16,7266 32,7511 PTMAD0004 IlhÃ ©u da ViÃ ºva * 1 709,71 -16,8639 32,8069 PTMAD0005 Achadas da Cruz 184,91 -17,2122 32,8441 PTMAD0006 Moledos  Madalena do Mar 29,25 -17,1361 32,7028 PTMAD0007 PinÃ ¡culo * 70,79 -16,8592 32,6397 PTMAD0009 Paul do Mar  Jardim do Mar * 187,77 -17,215 32,75 PTMAD0010 Ribeira Brava * 230,07 -17,0457 32,6885 PTMAD0011 Cabo GirÃ £o 83,69 -17,0199 32,6544 PTMAD0012 CaniÃ §o de Baixo 10,29 -16,8285 32,6449 PTMAD0013 Porto Novo 48,05 -16,8111 32,6602 PTMAD0014 Machico 11,18 -16,7622 32,71 PTMAD0015 Pico do Facho * 118,03 -16,749 32,724 PTMAZ0001 Menez Gwen 9 523,21 -31,525 37,825 PTMAZ0002 Lucky Strike 19 125,85 -32,3083 37,2833 PTMIG0019 Lagoa do Fogo  Ilha de S. Miguel * 1 262,62 -25,4667 37,7667 PTMIG0020 Caloura-Ponta da Galera  Ilha de S. Miguel * 199,59 -25,5083 37,7083 PTMIG0021 Banco D. JoÃ £o de Castro (Canal Terceira  S. Miguel) 1 648,39 -26,6083 38,2264 PTMIG0024 Serra da Tronqueira/Planalto dos Graminhais * 2 010,63 -25,2 38,8 PTPIC0008 Baixa do Sul (Canal do Faial) 50,06 -28,59 38,5153 PTPIC0009 Montanha do Pico, Prainha e Caveiro  Ilha do Pico * 8 462,65 -28,2917 38,475 PTPIC0010 Ponta da Ilha  Ilha do Pico * 398,29 -28,0333 38,4167 PTPIC0011 Lajes do Pico  Ilha do Pico * 142,71 -28,2561 38,3903 PTPIC0012 IlhÃ ©us da Madalena  Ilha do Pico * 143,21 -28,5472 38,5333 PTPOR0001 IlhÃ ©us do Porto Santo 209,49 -16,3833 33,0042 PTPOR0002 Pico Branco  Porto Santo 127,22 -16,2994 33,09 PTSEL0001 Ilhas Selvagens 9 471,1 -15,8672 30,1553 PTSMA0022 Ponta do Castelo  Ilha de Sta. Maria * 316,6 -25,3833 36,9297 PTSMA0023 IlhÃ ©u das Formigas e Recife Dollabarat (Canal S. Miguel  Sta. Maria) 3 593,52 -25,75 37,25 PTTER0017 Serra Santa BÃ ¡rbara e Pico Alto  Ilha da Terceira * 4 730,93 -27,2919 38,7333 PTTER0018 Costa das Quatro Ribeiras  Ilha da Terceira * 267,63 -27,2017 38,8